Exhibit 10(j)

 

SECRETARIAL CERTIFICATION
OF THE
COMPENSATION/NOMINATING/CORPORATE GOVERNANCE
COMMITTEE
TCF FINANCIAL CORPORATION
May 16, 2003

 

*****************************************************************

 

Following discussion, and upon motion duly made, seconded and carried, the
following resolutions were adopted:

 

WHEREAS, the Supplemental Employee Retirement Plan (“SERP”), in addition to
other benefits, provides supplemental benefits related to the TCF Pension Plan
as it existed prior to its amendment to the TCF Cash Balance Pension Plan on
September 1, 1990 (the “Prior Pension Plan”); and

 

WHEREAS, there are only four remaining employees in the prior Pension Plan SERP
whose benefits are “frozen” at a fixed amount and this Committee wishes to
terminate the Prior Pension Plan SERP and pay out its benefit in order to save
ongoing administrative expenses;

 

NOW, THEREFORE, BE IT HEREBY

 

RESOLVED, that Section IV(a) of the SERP is hereby deleted in its entirety and
replaced with the following effective as of May 30, 2003:

 

(a)          The supplemental pension benefit provided under this section
relative to the TCF Pension Plan was terminated effective as of May 30, 2003,
and all then-remaining accrued benefits under the supplemental pension benefit
were paid out to participants in a lump sum no later than June 30, 2003.

 

FURTHER RESOLVED, that management is authorized and directed to proceed to
implement these Resolutions, including to execute documents on behalf of the
Company, such as management deems necessary or appropriate.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation, do hereby certify
that the foregoing is a true and correct copy of excerpt of minutes of the
meeting of the Compensation/Nominating/ Corporate Governance Committee of the
TCF Financial Corporation Board of Directors held on May 16, 2003 and that the
minutes have not been modified or rescinded as of the date hereof.

 

 

/s/ Gregory J. Pulles

 

 

Gregory J. Pulles

 

 

(Corporate Seal)

 

 

Dated: July 2, 2003

 

--------------------------------------------------------------------------------